Citation Nr: 0911032	
Decision Date: 03/25/09    Archive Date: 04/01/09	

DOCKET NO.  06-15 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to 
October 1970.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran should further action be required.  


REMAND

A review of the evidence of record reveals the Veteran was 
scheduled for a hearing with a VA travel board on February 3, 
2009.  In a letter dated January 26, 2009, the Veteran asked 
that the hearing be rescheduled to the spring or summer 
because it would be easier for him to travel then.  In a 
letter dated January 28, 2009, the Veteran's accredited 
representative asked that the February hearing be 
rescheduled.  

Accordingly, a hearing should be scheduled for the Veteran in 
accordance with his wishes.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 20.7000, 20.703, 20.704 (2008).  

Accordingly, the case is REMANDED for the following:  

1.  The Veteran should be scheduled for a 
hearing by a travel board with a Veterans 
Law Judge at the Phoenix RO anytime other 
than during the winter months.  A copy of 
the notice of the scheduling of the 
hearing to him should be placed in the 
record, keeping in mind the 30 day 
advance notice requirements specified at 
38 C.F.R. § 19.76 (2008).  

2.  VA should take all necessary actions 
to comply with the notice and assistance 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

3.  When the foregoing has been 
completed, VA should readjudicate the 
claim on the basis of all the evidence of 
record.  If the benefit sought is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
with a Supplemental Statement of the Case 
and be afforded an opportunity for 
response.  

Then, the case should be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion, either legal or factual, as to any final outcome 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



